Per Curiam,
The controlling question in this case was whether the $2,000, paid by appellant to the decedent, was a loan or a contribution to capital of the business in which they proposed to engage and carry on as partners. The learned auditing judge found it was a contribution to the capital of said business and not a loan. In this he was sustained by the court in banc. We find nothing in the record that would justify us in sustaining any of the specifications of error; nor do we think that either of them requires special notice. The decree is affirmed on the opinion of the court in banc dismissing appellant’s exceptions and confirming the adjudication.
Decree affirmed and appeal dismissed with costs to be paid by appellant.